[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                    FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                        SEPTEMBER 9, 2010
                             No. 09-16497                   JOHN LEY
                         Non-Argument Calendar                CLERK
                       ________________________

                D. C. Docket No. 09-00053-CR-KOB-TMP

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

MARCUS JEROME PROVENS,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                      _________________________

                           (September 9, 2010)

Before BLACK, BARKETT and HULL, Circuit Judges.

PER CURIAM:
      Marcus Jerome Provens appeals his convictions for possession of crack

cocaine with intent to distribute and possession of a firearm during a drug

trafficking offense, pursuant to 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 924(c).

Provens asserts the district court erred in denying his motion to suppress.

Although Provens acknowledges in his brief that he entered into a guilty plea, he

does not suggest he wishes to challenge that plea as involuntary. We review de

novo whether a voluntary unconditional guilty plea waives the ability to appeal the

rulings on a particular pre-trial motion. United States v. Patti, 337 F.3d 1317, 1320

n.4 (11th Cir. 2003).

      “Generally, a voluntary, unconditional guilty plea waives all

nonjurisdictional defects in the proceedings.” Id. at 1320. In order to preserve a

nonjurisdictional challenge, a defendant must, with the consent of the court and the

government, enter a conditional plea which reserves, in writing, the right to have

an appellate court review an adverse determination of a specified pretrial motion.

Fed. R. Crim. P. 11(a)(2); United States v. Betancourth, 554 F.3d 1329, 1331-32

(11th Cir. 2009) (holding a defendant’s expressed desire to reserve an issue for

appeal did not convert an unconditional plea into a conditional one in the absence

of a written agreement and the government’s consent). We will not consider a

defendant’s challenge to the district court’s denial of a motion to suppress if that



                                           2
issue is not preserved in a conditional plea. United States v. McCoy, 477 F.2d 550,

551 (5th Cir. 1973);1 see also United States v. Wai-Keung, 115 F.3d 874, 877 (11th

Cir. 1997) (declining to discuss a suppression issue that was beyond the challenges

that the conditional guilty plea permitted). However, “an attack on the voluntary

and knowing nature of the plea can be sustained.” Wilson v. United States, 962

F.2d 996, 997 (11th Cir. 1992).

       Provens’s plea before the district court was unconditional, and he does not

dispute on appeal that it was knowingly and voluntary. Accordingly, he has

waived his right to challenge the district court’s denial of his motion to suppress,

and we do not consider it. As this is the only basis upon which he appeals, we

affirm his convictions.

       AFFIRMED.




       1
         In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), this
Court adopted as binding precedent all decisions of the former Fifth Circuit handed down prior
to close of business on September 30, 1981.

                                               3